DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  	

Status of the Application
2.	Claims 1-3, 6-17 and 20 are pending in this application (16/863,534), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 06/25/2022, following the Non-Final Rejection office action dated 03/28/2022. 
	No claim has been amended. 
	Claims 4-5 and 18-19 had been previously canceled.
	(Please see Claims in pages 2-8 of Applicant Arguments/Remarks, filed on 06/25/2022)
	
Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-3, 6-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is directed to an abstract idea without significantly more:
 Claim 1 recites in part: “determine a normalized attainment based on the attainment measurement, a mean attainment over a set of the components, and a standard deviation of attainment over the set of the components, wherein the normalized attainment is modified by a predetermined attainment weight;”  “determine a normalized years of data based on a ratio of the years of data measurement and a maximum years of data available for the set of the components, wherein the normalized years of data is modified by a predetermined years of data weight;”  “determine a normalized tenure based on a difference of the tenure measurement minus the years of data measurement, wherein the difference is scaled by a function of the normalized attainment, and wherein the normalized tenure is modified by a predetermined tenure weight;” and “determine an output for the particular component based on a combination of the normalized attainment, the normalized years of data, and the normalized tenure;” These limitations “determine a normalized attainment based on the attainment  measurement, a mean attainment over a set of the components, and a standard deviation of attainment over the set of the components, wherein the normalized attainment is modified by a predetermined attainment weight;”  “determine a normalized years of data based on a ratio of the years of data measurement and a maximum years of data available for the set of the components, wherein the normalized years of data is modified by a predetermined years of data weight;”  “determine a normalized tenure based on a difference of the tenure measurement minus the years of data measurement, wherein the difference is scaled by a function of the normalized attainment, and wherein the normalized tenure is modified by a predetermined tenure weight;” and “determine an output for the particular component based on a combination of the normalized attainment, the normalized years of data, and the normalized tenure;” as drafted, recite mathematical calculations to determine the performance of components, thus these limitations are directed to the abstract idea of mathematical concepts.  Alternatively, they are processes that, under broadest reasonable interpretation, reasonably cover concepts performed in the human mind with the aid of pen and paper through observation, evaluation, judgment and/or opinion.  That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: "obtain, from the persistent storage, an attainment measurement  relating to a particular component of the managed network;”  “obtain, from the persistent storage, a years of data measurement based on a first count of years for which data has been gathered for the particular component;” “obtain, from the persistent storage, a tenure measurement based on a second count of years that the particular component has been in service;”.and “store, in the persistent storage, the output in association with the particular component” The “obtain” and “store” do nothing more than add insignificant extra solution activity to the judicial exception, such as gathering data and outputting or storing the data. See MPEP 2106.05(g). The computer components, “persistent storage within a computational instance of a remote network management platform, wherein the computational instance is dedicated to a managed network, and wherein the persistent storage includes measurements relating to components of the managed network; and one or more processors” are recited at a high-level of generality that amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Thus claim 1 as a whole, considering all of its elements together, is directed to a judicial exception without providing an inventive concept/significantly more.  As such, claim 1 is not patent eligible.   
Claim 16 is not patent eligible for the same reasons as given for claim 1. 
 Claim 20 is not patent eligible for the same reasons as given for claim 1, wherein the “non-transitory computer-readable medium” is merely a generic computer component for applying the abstract idea, and thus fails to integrate the judicial exception into a practical application, nor does it make it an inventive concept.
Claims 2-3, 6-7, 12-13 and 17 fail to recite any limitations that integrate the judicial exception of claims 1 and 16 into a practical application nor amount to significantly more than the abstract idea. These claims recite limitations that further describe or define the mathematical concepts or mental process recited in claims 1 and 16, thus, further reciting the abstract idea explained in the rejection of claims 1 and 16.  
Additionally, claim 2 recites an additional “obtain” limitation which, as explained in the rejection of claim 1, is an insignificant extra solution activity. 
Claims 8-11 merely describe what the “components” are, or what the data represents that are stored in the “persistent storage.”  Such limitations cannot serve to show a practical application, nor an inventive concept. 
Claims 14 and 15 fail to recite any limitations that integrate the judicial exception of claim 1 into a practical application nor they amount to significantly more than the abstract idea.  These claims recite “generate, for display on a client device” a GUI for inputting data, graphically showing the data, “receiving” the “inputs,” and “store” the data.  However, displaying a GUI on a monitor for user interaction and graphs, as well as receiving and storing data are considered insignificant extra solution activity that does not integrate the judicial exception into a practical application.  See MPEP 2106.05(g).  Furthermore, according to MPEP 2106.05(d), the courts have found displaying data/information, collecting/transmitting data, and storing data are all well-understood, routine, conventional activity.  

Response to Arguments
5.	The Applicant Arguments/Remarks, filed on 06/25/2022 under 37 CFR 1.111 have been fully considered by Examiner, but they are not persuasive to overcome the rejections. 

Rejections under 35 U.S.C. § 101: 
Claims 1-3, 6-17 and 20:
Applicant remarks, in pages 9-14 (of Applicant Arguments/Remarks):  
“Claims 1-3, 6-17, and 20 stand rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter.	
…
… Applicant respectfully disagrees. Notably, even if the claims do recite a judicial exception (which Applicant does not concede other than for sake of argument), they also provide a technical improvement.
Whether considered under step 2A, prong two or step 2B of the patent-eligibility test, a claim that provides “[a]n improvement in the functioning of a computer, or an improvement to other technology or technical field” meets the § 101 requirements. See MPEP §§ 2106.04(d)(1) and 2106.05(a). This part of the test requires consideration of the claim as a whole and not element-by-element. See MPEP § 2106.04(d)(III) (“the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application’); MPEP § 2106.05(a) (“it is critical that examiners look at the claim as a whole, in other words, the claim should be evaluated as an ordered combination, without ignoring the requirements of the individual steps").
When determining whether claims integrate a judicial exception into a practical application under step 2A, prong two, it is proper to consider not only the language of the claims themselves but also that of the technical improvement provided by the claimed invention that is described in the specification. See, e.g., id. at §§ 2106.04(d)(III) and 2106.04(d)(1). … Similarly, under step 2B, “the claim itself does not need to explicitly recite the improvement described in the specification.” See, e.g., MPEP §§ 2106.05(a).
Additionally, no “specialized hardware” is needed for a claim to pass the § 101 inquiry. …
Putting these principles together, a claimed “improvement to existing technology” or an improvement to “an existing technological process” are sufficient grounds for finding the underlying invention patent eligible. See MPEP § 2106(II). Applicant's claims recite such improvements, with details of such being provided by Applicant’s specification. Therefore, the § 101 rejections should be withdrawn.
Applicant's independent claims recite, in one way or another, determining an output for a particular component of a managed network based on a combination of the normalized attainment, the normalized years of data, and the normalized tenure of that component. The claimed techniques improve the performance evaluation of network components “to be more accurate, realistic, and useful.” Applicant’s specification, J115. In particular, the determined output is a better representation of the component's performance that what is provided by conventional techniques.
…
Thus, the claims require a specific series of steps to be carried out to determine the performance evaluation of a component (the “output” of the last step quoted above), and these steps provide a technical improvement.
…
For example, suppose that an organization seeks to determine the performance of its network routers. Each router may be evaluated based just on attainment of target metrics (e.g., packets per second processed being above a certain value, or packet loss being below a certain value). But this makes it difficult to compare the performance of routers with similar attainment of their respective metrics. Consideration of years of data (the respective amounts of time the routers were in service) can be used to differentiate between routers in service for only a few months (reliability has not yet been established) versus routers in service for a few years (reliability has been established).
…
Thus, whether evaluated under step 2A, prong two or step 2B, Applicant's claims recite a technical improvement that integrates any alleged judicial exception into a practical application and/or provides significantly more than such a judicial exception.
Therefore, Applicant respectfully requests that the § 101 rejections of the independent claims be withdrawn.”

Examiner’s response:
Examiner respectfully disagrees. Examiner does not find Applicant’s above arguments persuasive.  Examiner maintains that claim 1 limitations “determine a normalized attainment based on the attainment  measurement, a mean attainment over a set of the components, and a standard deviation of attainment over the set of the components, wherein the normalized attainment is modified by a predetermined attainment weight;”  “determine a normalized years of data based on a ratio of the years of data measurement and a maximum years of data available for the set of the components, wherein the normalized years of data is modified by a predetermined years of data weight;”  “determine a normalized tenure based on a difference of the tenure measurement minus the years of data measurement, wherein the difference is scaled by a function of the normalized attainment, and wherein the normalized tenure is modified by a predetermined tenure weight;” and “determine an output for the particular component based on a combination of the normalized attainment, the normalized years of data, and the normalized tenure;” recite mathematical calculations to determine the performance of components, thus these limitations are directed to the abstract idea of mathematical concepts.  Additional claim 1 elements: "obtain, from the persistent storage, an attainment measurement  relating to a particular component of the managed network;”  “obtain, from the persistent storage, a years of data measurement based on a first count of years for which data has been gathered for the particular component;” “obtain, from the persistent storage, a tenure measurement based on a second count of years that the particular component has been in service;”.and “store, in the persistent storage, the output in association with the particular component” do nothing more than adding insignificant extra solution activity to the judicial exception, such as gathering data and outputting or storing the data. See MPEP 2106.05(g). The computer components, “persistent storage within a computational instance of a remote network management platform, wherein the computational instance is dedicated to a managed network, and wherein the persistent storage includes measurements relating to components of the managed network; and one or more processors” are recited at a high-level of generality that amount to no more than mere instructions to apply the exception using a generic computer component.  Thus claim 1 as a whole, considering all of its elements together, is directed to a judicial exception without providing an inventive concept/significantly more.  As such, claim 1 is not patent eligible.   
Claim 16 is not patent eligible for the same reasons as given for claim 1. 
 Claim 20 is not patent eligible for the same reasons as given for claim 1, wherein the “non-transitory computer-readable medium” is merely a generic computer component for applying the abstract idea, and thus fails to integrate the judicial exception into a practical application, nor does it make it an inventive concept.
Claims 2-3, 6-7, 12-13 and 17 fail to recite any limitations that integrate the judicial exception of claims 1 and 16 into a practical application nor amount to significantly more than the abstract idea. These claims recite limitations that further describe or define the mathematical concepts or mental process recited in claims 1 and 16, thus, further reciting the abstract idea explained in the rejection of claims 1 and 16.  
Additionally, claim 2 recites an additional “obtain” limitation which, as explained in the rejection of claim 1, is an insignificant extra solution activity. 
Claims 8-11 merely describe what the “components” are, or what the data represents that are stored in the “persistent storage.”  Such limitations cannot serve to show a practical application, nor an inventive concept. 
Claims 14 and 15 fail to recite any limitations that integrate the judicial exception of claim 1 into a practical application nor they amount to significantly more than the abstract idea.  These claims recite “generate, for display on a client device” a GUI for inputting data, graphically showing the data, “receiving” the “inputs,” and “store” the data.  However, displaying a GUI on a monitor for user interaction and graphs, as well as receiving and storing data are considered insignificant extra solution activity that does not integrate the judicial exception into a practical application.  See MPEP 2106.05(g).  Furthermore, according to MPEP 2106.05(d), the courts have found displaying data/information, collecting/transmitting data, and storing data are all well-understood, routine, conventional activity.  
Examiner maintains the rejections of all pending claims (1-3, 6-17 and 20) under AIA  35 U.S.C. 101, for the reasons presented in rejecting these Claims, under AIA  35 U.S.C. 101, hereinabove in this office action.


Conclusion
6.	Claims 1-3, 6-17 and 20 are rejected.
	Claims 4-5 and 18-19 had been previously canceled.
THIS ACTION IS MADE FINAL.
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/MOHAMMED N HUDA/        	 Examiner, Art Unit 2191                                                                                                                                                                                               
/QING CHEN/Primary Examiner, Art Unit 2191